Opinion of the Court
Quinn, Chief Judge:
A quantity of marihuana, found in a paper bag in the accused’s possession, was admitted in evidence at trial, over defense counsel’s objection. On this appeal, as at trial, the accused contends that the evidence was obtained by illegal means.
Barracks 37 at the Naval Station, Long Beach, California, was occupied by persons under some form of “restraint.” Some were assigned to the barracks in execution of nonjudicial punishment imposed under Article 15, Uniform Code of Military Justice, 10 USC § 815; others were on “legal hold.” Apparently, the accused belonged in the latter category. While the two groups had different regimens, all occupants of the barracks were subject to a procedure invoked against the accused on his return to the facility at about 2:00 a.m., September 14,1969.1
The accused entered the barracks carrying a brown paper bag. The *458Master-at-Arms, Commissaryman Second Class John F. Treat, asked him what was in the bag. Informed that it contained civilian clothing, Treat requested the accused to display the contents. According to Treat, whose testimony was corroborated by defense witnesses, occupants of Barracks 37 were not allowed possession of civilian clothing. If an occupant returned to the barracks with such clothing, he was required to put it into a paper bag about the same size as the one in the accused’s possession; the bag would be sealed, identified with the owner’s name, and “placed in [locked] storage.” Treat further testified that other things were “not allowed” to be brought into the barracks, and that persons seeking entry were required to disclose the contents of packages in their possession to make “sure the proper things are in there.”
Instead of complying with Treat’s request, the accused “took oif.” Treat pursued him and “brought him back” to the office, where he ordered the accused to display the contents of the bag. The accused “refused” to comply. Treat called the Station Master-at-Arms. On his arrival at the office, he and Treat “had” the accused “open the bag” and remove the contents, which included about a pound of marihuana.
The Fourth Amendment to the Constitution of the United States protects individuals against “unreasonable” intrusion by the Government into the privacy of their persons and effects. Generally, a search of private property, without the individual’s consent or
without previous authorization by competent authority, is unreasonable if not predicated upon probable cause and justified by exigent circumstances. See United States v Herberg, 15 USCMA 247, 35 CMR 219 (1965); United States v Decker, 16 USCMA 397, 37 CMR 17 (1966). The accused urges this principle upon us and presses for a conclusion that there was no probable cause to examine the contents of his bag. His argument disregards the nature of the barracks in which he was quartered and to which he was seeking entry. That circumstance, however, is crucial to the disposition of the appeal.
Without exploring the ramifications as to particular rights, it may be acknowledged that persons in confinement are not, by reason thereof, deprived of all their constitutional rights. See Sostre v Rockefeller, 312 F Supp 863 (SD NY) (1970), modified, Sostre v McGinnis, — F2d — (CA 2d Cir) (1971), 39 U. S. Law Week 2500. We also assume, without deciding, that Katz v United States, 389 US 347, 19 L Ed 2d 576, 88 S Ct 507 (1967), has sapped Lanza v State of New York, 370 US 139, 8 L Ed 2d 384, 82 S Ct 1218 (1962), of so much of its vitality as to make it no longer safe to construe that case as support for the view that “an inmate of a prison has thereby certainly lost some constitutional rights, including the protection . . . against unreasonable searches and seizures.” United States v Follette, 282 F Supp 10, 13 (SD NY) (1968), affirmed, 418 F2d 1319 (CA 2d Cir) (1969). For purposes of this appeal, we accept the constitutional requirement that a search and seizure must not be “unreasonable” as the standard by which to measure the legality of what was done here.
Prison authorities have large discretion to require “whoever may seek admission into the jail to submit their persons to a proper, orderly examination or search.” 41 Am Jur, Prison and Prisoners, § 5, at page 888. Fulwood v Alexander, 267 F Supp 92 (MD Pa) (1967); see also 18 USC § 1791. We need not choose sides in the on-going judicial controversy as to the scope of the exercise of discretion in regard to visitors, as distinguished from returning inmates, because we regard as incontrovertible the reasonableness of a requirement that a returning inmate submit to a search of packages in his possession, without regard to whether there is probable cause to believe the package contains articles directly or potential*459ly inimical to prison security and discipline. Compare Carter v United States, 333 F2d 354 (CA 10th Cir) (1964), with United States v White, 295 F Supp 893, footnote 1, at page 894 (ND Ga) (1968). It is not only reasonable, but essential that articles in the possession of a returning inmate be taken from him if they can be destructive of, or harmful to, the safe and proper operation of the facility. Fulwood v Alexander, supra, at page 94. Actions of this kind are reasonably calculated to effectuate a Government interest other than the discovery of evidence of crime; as such, they “do not constitute a search within the meaning of the Fourth Amendment” and do not become a search “merely because in the course . . . [thereof] evidence is discovered.” United States v Laub Baking Co., 283 F Supp 217, 225 (ND Ohio) (1968).
Of course, the accused was not a prison inmate. In fact, his status as a “legal hold” may have entitled him to different treatment from those occupants quartered in the barracks in execution of Article 15 punishment. However, the accused was an inmate of a restricted barracks. Knowing the character of the facility he could not reasonably expect to be free of inspection on returning to it. On the contrary, the only reasonable expectation as regards this kind of facility is that a person entering with a package would be required to disclose its contents to guard against unauthorized introduction of dangerous weapons or other articles conducive to escape or disruption of the normal operation of the facility. Fulwood v Alexander, supra; Denson v United States, 424 F2d 329, 331 (CA 10th Cir) (1970).
Appellate defense counsel challenges Treat’s right to inspect any incoming parcel on the ground there was no proof that such inspection was authorized by order or regulation. Treat did not mention any order or regulation on the subject, but he did refer to established “procedures when men in the restraint area return with civilian clothes” and to a prohibition against introduction into the barracks of other things “that are not allowed.” Defense witnesses, who were inmates of the barracks, corroborated the existence of the practice. One witness acknowledged there was a “policy” against retention of civilian clothes, and he had “seen numerous people asked what was in their bags,” although he had never seen the bags “actually checked.” Another witness testified that occupants were “not allowed to bring civilian clothes” into the barracks; such clothing was put into a paper bag and placed “upstairs in the linen locker.” Confinement personnel may properly enforce “established practice, reasonably designed to promote the discipline of the institution.” Stroud v United States, 251 US 15, 21, 64 L Ed 103, 40 S Ct 50 (1919). We conclude, therefore, that the marihuana was obtained by lawful means and was properly admitted into evidence.
At oral argument we asked counsel to consider a question raised by the opinion of the Court of Military Review. The specification of Charge I alleged that the accused willfully disobeyed an order “to come into the MAA Office ... to have his paper bag examined.” Although it affirmed the findings of guilty without modification, the Court of Military Review commented on what it described as a “minor variance” between the pleading and the proof. It observed there was insufficient evidence that the accused had been ordered “to come into the MAA Office,” but that there was “convincing proof” that the accused had been ordered, but willfully refused, to show the contents of the paper bag.
Some testimony indicates that after Treat first asked the accused to expose the contents of the bag, the accused made a “beeline for the front door.” Treat pursued him and “brought him back, and sat him in the office.” While it is arguable that this testimony can support an inference that an order of the nature alleged in the specification was involved in the process of bringing the accused back to the office, we put aside the matter because of some *460doubt as to whether the Court of Military Review predicated its determination upon an independent finding of fact or upon its view of the legal sufficiency of the evidence.
In our opinion, the allegation in the specification as to the purpose for the accused’s appearance at the office fairly implies that the accused was
personally to display the contents of the paper bag. As the Court of Military Review correctly noted, the evidence compellingly demonstrates that, at the office, the accused was ordered by Treat to display the contents of the bag, but refused. True, ultimately, the accused removed the contents from the bag in Treat’s presence, but that act did not expunge his earlier willful disobedience of Treat’s order. Thus, so much of the court-martial’s findings of guilty as include the allegation that the accused did not obey the order for examination of his paper bag can properly be affirmed. See United States v Crawford, 4 USCMA 701, 16 CMR 275 (1954). While the Court of Military Review should have modified the findings to reflect the change, the change itself does not affect the nature or the stigma of the offense or the sentence. Cf. United States v Thurman, 10 USCMA 377, 381, 27 CMR 451 (1959); United States v Dunn, 9 USCMA 388, 390, 26 CMR 168, footnote 1 (1958). We need not, therefore, return the record of trial to the Court of Military Review for further proceedings, but can appropriately conclude the appellate review with the caution that the modification of the findings be noted in the final court-martial order.
The decision of the United States Navy Court of Military Review is affirmed.
Judge Darden concurs in the result.

 The military judge’s ruling on the admissibility of the evidence came before certain material testimony was presented. However, the parties and the Court of Military Review considered the correctness of the ruling in light of the totality of the evidence; we have, therefore, taken the same approach. Cf. United States v Simpson, 17 USCMA 44, 37 CMR 308, footnote 2 (1967).